 


109 HR 6221 IH: Public Service Academy Act of 2006
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6221 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Mr. Shays (for himself, Mr. Moran of Virginia, Mr. Tom Davis of Virginia, Ms. Jackson-Lee of Texas, and Mr. Ford) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish the United States Public Service Academy. 
 
 
1.Short titleThis Act may be cited as the Public Service Academy Act of 2006. 
2.FindingsCongress makes the following findings: 
(1)National disasters such as September 11, 2001, and Hurricane Katrina, along with the United States' struggle against international terrorism, have highlighted the importance of public service and the need for the United States to improve its capacity to effectively handle future catastrophes, as well as the daily challenges of life in a global society. 
(2)Young Americans, particularly after the September 11, 2001 attacks, have a strong ethic of public service. According to the Higher Education Research Institute, more than 2/3 of the 2005 freshman class at institutions of higher education in the United States expressed a desire to serve others, the highest rate in a generation. Applications to private programs such as Teach for America and City Year, publicly funded public service programs within USA Freedom Corps, and religious mission trips have increased dramatically since 2001. Yet with the increase in college tuition causing the average college graduate to owe about $20,000, many students often can afford to pursue public service only for short periods of time and avoid public service careers in favor of more lucrative fields. 
(3)The aging of the population of the United States and the subsequent retirement of the Baby Boomer generation will create serious shortages in critically needed public service positions at all levels of our society, as evidenced by the following: 
(A)A recent study by the Congressional Budget Office highlighted the graying of the Federal work force, while the Partnership for Public Service warns of a Federal brain drain as 44 percent of all Federal workers become eligible to retire in the next 5 years. 
(B)The National Center for Education Statistics estimates that more than 2,000,000 teachers will be needed in the next 10 years due to teacher retirement and increased student enrollment. The teacher shortages will particularly affect high-need rural and inner-city local educational agencies. 
(C)More than 80 percent of the Nation’s 17,000 law enforcement agencies report that they cannot fill needed positions due to a lack of qualified candidates. 
(D)The Bridgespan Group reports that nonprofit organizations will need to attract and develop 640,000 new senior managers by 2016, nearly 21/2 times the number in 2006. 
(4)The United States does not have a national undergraduate institution to promote public service and develop well-trained, highly qualified civilian leaders. 
3.PurposeThe purpose of this Act is to establish a United States Public Service Academy that will— 
(1)strengthen and protect the United States by creating a corps of well-trained, highly qualified civilian leaders willing to devote themselves to leadership through patriotic public service; 
(2)be the first national civilian institution of higher education in the United States; and 
(3)provide competitive, federally subsidized, public service-driven undergraduate education to students from across the United States and the world. 
4.DefinitionsIn this Act: 
(1)Public service 
(A)In generalThe term public service includes a variety of public, private, and non-profit endeavors that strengthen and protect living conditions, create opportunities, and enhance the civic well-being of communities across the United States and the world. 
(B)Preapproved public service endeavorsThe following fields shall be deemed to meet the requirement of subparagraph (A): 
(i)Economy. 
(ii)Education. 
(iii)Emergency management. 
(iv)Environment. 
(v)Foreign policy. 
(vi)Health care. 
(vii)Law enforcement. 
(viii)Public infrastructure. 
(2)Board of visitorsThe term Board of Visitors means an appointed board of not more than 15 members, including the Secretary of the Department of Homeland Security to oversee the Public Service Academy established under section 5. The remaining board members shall be appointed by the President with the approval of both Houses of Congress. 
(3)StateThe term State means each of the several States of the United States and the District of Columbia. 
5.Establishment 
(a)EstablishmentThere is established, in the Department of Homeland Security, a United States Public Service Academy (referred to in this Act as the Academy), at the location to be determined by an Act of Congress, for the instruction and preparation for public service of selected individuals, who shall be called Academy students. 
(b)OrganizationThe Secretary of Homeland Security shall prescribe the organization of the Academy, in accordance with the requirements of this section. 
(c)Key positionsThere shall be at the Academy the following: 
(1)A Superintendent. 
(2)A Dean of the Academic Board, who is a permanent professor. 
(3)A Director of Admissions. 
(4)A Director of Placement. 
(d)SuperintendentThe Superintendent shall oversee the immediate government of the Academy. 
(e)Dean of the Academic Board 
(1)AppointmentThe Superintendent shall appoint the Dean of the Academic Board as an additional permanent professor from the permanent professors who have served as heads of departments of instruction at the Academy, except that for the first year of the Academy the Superintendent shall appoint the Dean of the Academic Board from qualified applicants. 
(2)DutiesThe Dean of the Academic Board shall perform such duties as the Superintendent of the Academy may prescribe, with the approval of the Board of Visitors. 
6.Faculty and departments 
(a)Number of facultyThe Superintendent may employ as many professors, instructors, and lecturers at the Academy as the Secretary considers necessary to ensure that the student-faculty ratio is not more than 16 to 1. 
(b)Faculty compensationThe Superintendent may prescribe the compensation of persons employed under this section. 
(c)Department titlesThe Superintendent may prescribe the titles of each of the departments of instruction and the professors of the Academy. 
(d)Department headUpon becoming the senior professor in a department, a permanent professor becomes the head of that department. 
7.Student qualifications and requirements for admission 
(a)Student qualificationsA student wishing to be admitted to the Academy shall— 
(1)be 17 years of age or older; 
(2)be unmarried; and 
(3)have no dependents, as defined in section 152(a) of the Internal Revenue Code of 1986. 
(b)Admission requirementsA student wishing to be admitted to the Academy shall fulfill the following requirements: 
(1)Earn a secondary school diploma. 
(2)Take the SAT, ACT, or equivalent college-level aptitude test. 
(3)Sit for a personal interview with representatives of the Academy. 
(4)Any further admissions requirements determined by the Director of Admissions. 
(c)Honor codeA student wishing to be admitted to the Academy shall sign an Honor Code developed by the Superintendent and approved by the Board of Visitors. 
8.Appointment of students 
(a)Nomination processProspective applicants to the Academy for seats described in paragraphs (1) and (3) shall follow a nomination process established by the Director of Admissions that is similar to that used for admission to the military academies of the United States Armed Forces. 
(b)Appointments 
(1)Congressional seats 
(A)Seats allocated per StateThe Director of Admissions shall allocate the congressional seats for incoming first-year students of the Academy by State on the basis of 2 seats per electoral vote from each State. 
(B)Nominees required per each senator and representativeEach member of the Senate or the House of Representatives shall nominate a minimum of 5 candidates from the State that the nominator represents for each incoming first-year class of the Academy. 
(C)CompetitionIn selecting nominees for a first-year incoming class for the seats reserved for a State, the Director of Admissions shall only consider the candidates nominated by members of Congress from the State. 
(2)International students 
(A)SeatsThe Director of Admissions shall reserve in each incoming first-year class of the Academy 100 seats for international students. 
(B)TuitionAn international student's home country is responsible for subsidizing the student's tuition, fees, room and board, and other expenses. 
(C)Service requirementEach international student shall agree to a 5-year public service requirement in the international student's home country upon graduation. 
(3)Executive branch nominees 
(A)SeatsThe Director of Admissions shall reserve in each incoming first-year class of the Academy 25 seats for executive branch nominees. 
(B)NomineesThe President shall nominate a minimum of 75 candidates to compete for the 25 executive branch nominees. 
(4)OtherThe Director of Admissions shall reserve in each incoming first-year class of the Academy 75 seats for at-large selections from the remaining pool of congressional nominees. 
9.Academic focus of the United States Public Service Academy 
(a)CurriculumEach Academy student shall follow a structured curriculum that is self-reinforcing to emphasize leadership development and public service. 
(b)Degree 
(1)Degree conferred upon graduationUnder such conditions as the Board of Visitors may prescribe, the Superintendent of the Academy may confer a baccalaureate of science or baccalaureate of arts degree upon a graduate of the Academy. 
(2)MajorsEach Academy student shall pursue a program of study for a baccalaureate of arts or a baccalaureate of sciences degree in traditional liberal arts subjects. 
(c)Breadth of required subject areas studiedEach Academy student shall take courses in a broad array of subject areas as part of the student's program of study. 
(d)Public service concentration 
(1)In generalNot later than the completion of the fourth semester, each Academy student shall choose a public service concentration described in paragraph (2), which shall be the field in which the student ultimately will serve upon graduation. 
(2)ConcentrationsEach Academy student may choose a public service concentration from the fields described in section 4(1)(B). 
(e)Public service requirements before graduation 
(1)Public service programmingEach Academy student shall participate in daily public service programming, to be determined by the Dean of the Academic Board. 
(2)Public service projectEach Academy student shall plan and implement a 1-year public service project during the student's final year at the academy. 
(f)Study abroad requirements 
(1)In generalEach Academy student shall spend the student's junior year in a study abroad program approved by the Dean of the Academic Board. 
(2)Classes in preparation for study abroadIn preparation for the junior year study abroad program, each Academy student shall take courses in foreign languages and international relations. 
(3)Internship during study abroadAs part of an Academy student's junior year study abroad program, each Academy student shall participate in an internship at the United States mission in the student's junior year study abroad program location. 
(g)Summer learning program requirementsFor each year of attendance at the Academy, each Academy student shall spend 8 weeks each summer participating in the following structured learning programs: 
(1)Following the first year at the Academy, emergency response training. 
(2)Following the second year, a civilian internship in the United States Armed Forces. 
(3)Following the third year, an internship with a preapproved organization described in section 4(1)(C)(ii). 
10.Public service requirements following graduation 
(a)Public service agreementEach Academy student from the United States shall sign an agreement with respect to the student's length of public service to the United States. The agreement shall provide that the student agrees to the following: 
(1)That the student will complete the course of instruction at the Academy, culminating in graduation from the Academy. 
(2)That upon graduation from the Academy the student— 
(A)will accept an appointment, if tendered, in the location assigned, as a public servant of the United States in public service; and 
(B)will serve as a public servant of the United States for not less than 5 years immediately after such appointment, unless the student continues the student's education in accordance with subsection (i). 
(b)International student agreementEach international student shall sign an agreement with the student's home country that meets the same conditions set forth in subsection (a). 
(c)Failure To graduate 
(1)In generalA student who has completed a minimum of 4 semesters at the Academy but fails to fulfill the Academy's requirements for graduation within 4 years shall be— 
(A)dishonorably discharged from the Academy; and 
(B)obligated to repay the Academy for the cost of the delinquent student's education. 
(2)Amount of repaymentThe delinquent student shall be financially responsible for each semester that the student was officially enrolled in the Academy. 
(d)Failure To accept or complete assigned public service 
(1)In generalA delinquent graduate shall be— 
(A)dishonorably discharged from the Academy; and 
(B)obligated to repay the Academy for the cost of the delinquent graduate's education. 
(2)Amount of repaymentIn the case of a delinquent graduate who fails to complete all years of public service required under subsection (a)(2) (including any additional years required for graduate education under subsection (h)), the delinquent graduate shall be financially responsible for the cost of the delinquent graduate's education (including the costs of any graduate education), except that the amount of financial responsibility under this paragraph shall be reduced by 10 percent for each year of public service under subsection (a)(2) that the delinquent graduate did complete. 
(3)Definition of delinquent graduateIn this subsection, the term delinquent graduate means a graduate of the Academy who violates the agreement entered into under subsection (a) by— 
(A)not accepting the graduate's public service assignment upon graduation from the Academy; or 
(B)not completing the required years of public service in the assignment due to— 
(i)voluntarily quitting the assignment; or 
(ii)being fired from the assignment. 
(e)ExceptionsThe Superintendent may provide for the partial or total waiver or suspension of any public service or payment obligation by an individual under this section whenever compliance by the individual with the obligation is impossible or deemed to involve extreme hardship to the individual, or if enforcement of such obligation with respect to the individual would be unconscionable. 
(f)Student salaries and benefitsThe Academy shall not be responsible for the salaries and benefits of graduates of the Academy while the graduates are fulfilling the public service requirement under this section. All salaries and benefits shall be paid by the employer with whom the Academy graduate is placed. 
(g)Determining student assignments 
(1)In generalThe Superintendent, acting through the Academy Placement Office, shall assign graduates to appropriate public service employment that satisfies the public service requirements of this section. 
(2)ConsiderationsThe Academy Placement Office shall assess the following when determining the appropriate public service employment for a graduate: 
(A)National security needs. 
(B)State and local community needs. 
(C)Student experience. 
(D)Student academic performance. 
(3)Preapproved public service placementsPostgraduation public service requirements under this subsection shall be fulfilled through placements in public service employment in any of the following sectors: 
(A)Public 
(i)Civil service employment at the Federal, State, or local level. 
(ii)Civilian service in the United States Armed Forces. 
(B)PrivateEmployment in an organization that— 
(i)is described in section 501(c)(3) of the Internal Revenue Code of 1986; 
(ii)is exempt from tax under section 501(a) of the Internal Revenue Code of 1986; and 
(iii)provides a service determined by the Board of Visitors to meet critical national needs. 
(4)Review and approval of student assignmentsThe Superintendent shall review and approve each graduate's assignment. 
(h)Graduate education 
(1)SubsidyThe Academy may subsidize an Academy student's graduate education in return for an extended public service commitment. 
(2)Extended public serviceFor every year of subsidized graduate education, the Academy student shall agree to add 2 additional years to such Academy student's public service commitment required under the agreement described in subsection (a). 
11.Funding the United States Public Service Academy 
(a)Fully-subsidized educationEach Academy student's tuition at the Academy shall be fully subsidized. 
(b)Public-private partnershipThe Academy will be a public-private partnership funded by the following: 
(1)Public fundsCongress shall fund 80 percent of the Academy’s annual budget. 
(2)Private fundsThe Academy officials shall raise 20 percent of the Academy's annual budget in private funds. 
(c)Initial appropriationsFor each of the first 2 fiscal years for which funds are appropriated under section 13, the Superintendent shall use such funds, and any matching private funds, to acquire land, construct facilities, recruit faculty and students, hire employees, and develop curricula in preparation for the opening of the Academy. 
(d)Subsequent appropriationsFor each of the 4 subsequent fiscal years for which funds are appropriated under section 13, the Superintendent shall use such funds, and any matching private funds, to fund the Academy as it grows 1 class at a time into a 4-year institution. 
12.Use of certain gifts to the Academy 
(a)Gifts not exceeding $20,000Under regulations prescribed by the Secretary, the Superintendent of the Academy may accept, hold, administer, invest, and spend any gift, devise, or bequest of personal property of a value of $20,000 or less made to the United States on the condition that such gift, devise, or bequest be used for the benefit of the Academy or any entity thereof. The Superintendent may pay or authorize the payment of all reasonable and necessary expenses in connection with the conveyance or transfer of a gift, devise, or bequest under this section. 
(b)Gifts exceeding $20,000The Board of Visitors may accept, hold, administer, invest, and spend any gift, devise, or bequest of personal property of a value of more than $20,000 made to the United States on the condition that such gift, devise, or bequest be used for the benefit of the Academy or any entity thereof. The Board of Visitors may pay or authorize the payment of all reasonable and necessary expenses in connection with the conveyance or transfer of a gift, devise, or bequest under this section. 
13.Amounts appropriatedThere is authorized to be appropriated, and there is appropriated, $164,000,000 for fiscal year 2007 and each of the 5 succeeding fiscal years. 
 
